Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-14 rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Patent Pub. No. 2017/0025342) of record, in view of Yu (U.S. Patent Pub. No. 2017/0365581) of record, in view of Mizushiro (U.S. Patent Pub. No. 2014/0185248) of record
	Regarding Claim 1
	FIG. 5 (annotated below) of Tseng discloses a chip package assembly comprising: a substrate (122); a first integrated circuit (IC) die (110); a redistribution layer (RDL) having a top surface and a bottom surface opposite the top surface; a mold compound (128) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer; and a plurality of posts (post) disposed in the mold compound and laterally spaced from the first IC die, each post of the plurality of posts having an elongated geometry, wherein a surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly. 

    PNG
    media_image1.png
    350
    489
    media_image1.png
    Greyscale

Tseng discloses the redistribution layer electrically connected to circuitry of the first IC die and circuitry of the substrate, but fails to explicitly disclose “the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate” and “each post has a major axis substantially perpendicular to the bottom surface of the IC die”.
	FIG. 4 of Yu discloses a similar chip package assembly, comprising: a substrate (101); a first integrated circuit (IC) die (104); a redistribution layer (102), wherein the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tseng, as taught by Yu. The ordinary artisan would have been motivated to modify Tseng in the above manner for purpose of assembling different components with improved operations (Para. 3 of Yu).
Tseng as modified by Yu fails to disclose “each post has a major axis substantially perpendicular to the bottom surface of the IC die”.
	FIG. 3 of Mizushiro discloses a similar chip package assembly, wherein each post (7) has a major axis substantially perpendicular to the bottom surface of the IC die (4).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tseng, as taught by Mizushiro, because the claimed configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3, 24 (USSC 1878). MPEP 2144.04. The ordinary artisan would have been motivated to modify Tseng in the above manner for purpose of mounting multiple electronic components (Para. 2 of Mizushiro).

	Regarding Claim 2
	FIG. 5 of Tseng discloses a bottom surface of the plurality of posts (post) and a bottom surface of the mold compound (128) contact a dielectric layer (124a) of the redistribution layer (RDL). 

	Regarding Claim 3
	FIG. 5 of Tseng discloses the bottom surface of the plurality of posts (post) and the bottom surface of the mold compound (128) are coplanar.
	
	Regarding Claim 4
	Tseng discloses the plurality of posts are fabricated from a metal containing material [0025].

	Regarding Claim 5
	FIG. 3 of Mizushiro discloses a second IC die (4h) disposed in contact with mold compound (3) and laterally spaced from the first IC die, wherein at least some of the plurality of posts (7) are disposed between the first IC die and the second IC die. FIG. 4 of Yu discloses the second IC die (106) spaced from the substrate by the redistribution layer.

	Regarding Claim 6
	FIG. 3 of Mizushiro discloses at least some of the plurality of posts (7) are disposed on a side the first IC die that is opposite the second IC die.

	Regarding Claim 7
	FIG. 3 of Mizushiro discloses the plurality of posts (7) are electrically floating relative the circuitry of the first IC die and circuitry of the second IC die.

	Regarding Claim 8
	FIG. 5 of Tseng discloses top and bottom surfaces of the plurality of posts (post) are coplanar.

	Regarding Claim 10
	FIG. 5 (annotated above) of Tseng discloses a chip package assembly comprising: a substrate (122); a redistribution layer (RDL) having circuitry electrically coupled to the substrate via solder connections (112); a first integrated circuit (IC) die (110); a mold compound (128) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer; and a first plurality of posts (post) disposed in the mold compound, the first plurality of posts are not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, and the first plurality of posts are spaced from the substrate by the redistribution layer.
Tseng fails to disclose a second integrated circuit (IC) die; a first plurality of posts disposed “between the first IC die and the second IC die”.
	FIG. 3 of Mizushiro discloses a similar chip package assembly, comprising a first plurality of posts (7) disposed in the mold compound (3) between the first IC die (4) and the second IC die (4h), the first plurality of posts are electrically floating with respect to the first IC die and the second IC die. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tseng, as taught by Mizushiro. The ordinary artisan would have been motivated to modify Tseng in the above manner for purpose of mounting multiple electronic components (Para. 2 of Mizushiro).

	Regarding Claim 11
	FIG. 5 of Tseng discloses a bottom surface of the first plurality of posts (post) and a bottom surface of the mold compound (128) contact a dielectric layer of the redistribution layer (RDL). 
	
	Regarding Claim 12
	Tseng discloses the plurality of posts are fabricated from a metal containing material [0025].

	Regarding Claim 13
	FIG. 3 of Mizushiro discloses a second plurality of posts (7) disposed on a side the first IC die (4) that is opposite the second IC die.
	
	Regarding Claim 14
	FIG. 3 of Mizushiro discloses the first plurality of posts (7) are electrically floating relative to the circuitry of the first IC die (4) and circuitry of the second IC die.

Claims 1 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Pub. No. 2017/0365581) of record, in view of Imafuji (U.S. Patent Pub. No. 2018/0182701), in view of Mizushiro
	Regarding Claim 1
	FIG. 4 of Yu discloses a chip package assembly comprising: a substrate (101); a first integrated circuit (IC) die (104); a redistribution layer (102) having a top surface and a bottom surface opposite the top surface, the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate; a mold compound (109) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer.
Yu fails to disclose “a plurality of posts disposed in the mold compound and laterally spaced from the first IC die, each post of the plurality of posts having an elongated geometry, wherein a surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly”.
	FIG. 1 of Imafuji discloses a similar chip package assembly, comprising: a plurality of posts (18) disposed in the mold compound (50) and laterally spaced from the first IC die (21), each post of the plurality of posts having an elongated geometry, wherein a surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer (10), or circuitry of the substrate comprising the chip package assembly [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Imafuji. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of reducing abnormal deposition of plating (Para. 45 of Imafuji).
Yu as modified by Imafuji fails to disclose “each post has a major axis substantially perpendicular to the bottom surface of the IC die”.
	FIG. 3 of Mizushiro discloses a similar chip package assembly, wherein each post (7) has a major axis substantially perpendicular to the bottom surface of the IC die (4).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Mizushiro, because the claimed configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3, 24 (USSC 1878). MPEP 2144.04. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of mounting multiple electronic components (Para. 2 of Mizushiro).

	Regarding Claim 10
	FIG. 4 of Yu discloses a chip package assembly comprising: a substrate (301); a redistribution layer (101-102) having circuitry electrically coupled to the substrate via solder connections (101e); a first integrated circuit (IC) die (104); a second integrated circuit (IC) die (105); a mold compound (109) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer.
Yu fails to disclose “a first plurality of posts disposed in the mold compound, the first plurality of posts are not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, and the first plurality of posts are spaced from the substrate by the redistribution layer”.
	FIG. 1 of Imafuji discloses a similar chip package assembly, comprising: a first plurality of posts (18) disposed in the mold compound (50), the first plurality of posts are not electrically connected to the circuitry of the first IC die (21), the circuitry of the redistribution layer (10), or circuitry of the substrate comprising the chip package assembly, and the first plurality of posts are spaced from the substrate by the redistribution layer [0035]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Imafuji. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of reducing abnormal deposition of plating (Para. 45 of Imafuji).

Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Yu and Mizushiro, in view of Lahtinen (U.S. Patent Pub. No. 2008/0084725) of record.
	Regarding Claim 9
	Tseng as modified by Yu and Mizushiro discloses Claim 5. 
Tseng as modified by Yu and Mizushiro fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tseng, as taught by Lahtinen. The ordinary artisan would have been motivated to modify Tseng in the above manner for purpose of reducing power consumption and delay (Para. 12 of Lahtinen).

	Regarding Claim 15
	Kim as modified by Mizushiro discloses Claim 10. 
Kim as modified by Mizushiro fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tseng, as taught by Lahtinen. The ordinary artisan would have been motivated to modify Tseng in the above manner for purpose of reducing power consumption and delay (Para. 12 of Lahtinen).

Response to Arguments
Applicant’s arguments with respect to Tseng have been considered but they are not persuasive. The Applicant argues that “Tseng's conductive pillars 126 is disposed on the patterned circuit 124b of the redistribution layer 124 to be electrically connected with the redistribution layer 124”. The Examiner respectfully submits that the “post” used for the OA is not the element 126, but the pad annotated as “post’. As clearly shown in FIG. 5 of Tseng, the “post” is disposed on and in contact to the dielectric layer 124a. It is not electrically connected with the redistribution layer RDL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892